Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Gregory Lawrence Tropea appeals the district court’s orders denying his motion for transcripts at government expense and his motion for reconsideration.* We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Tropea, No. 4:13-cr-00075-RGD-DEM-1 (E.D. Va. July 31 & Aug. 18, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED

 Although "the Federal Rules of Criminal Procedure do not specifically provide for motions for reconsideration,” Nilson Van & Storage Co. v. Marsh, 755 F.2d 362, 364 (4th Cir. 1985), we have acknowledged that, in certain circumstances, district courts have the inherent authority to decide motions for reconsideration in criminal cases. United States v. Goodwyn, 596 F.3d 233, 236 (4th Cir. 2010).